        Case 1:20-cv-03388-EGS Document 35-1 Filed 04/07/21 Page 1 of 2




                              UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLUMBIA

 MICHIGAN WELFARE RIGHTS
 ORGANIZATION, et al.,

                Plaintiffs,                   Case No. 1:20-cv-03388-EGS
 v.

 DONALD J. TRUMP, et al.,

                Defendants.

                                    [PROPOSED] ORDER

       Upon consideration of Defendant RNC’s motion to dismiss and of Defendants Donald J.

Trump and Donald J. Trump for President, Inc.’s motion to dismiss, Plaintiffs’ opposition to those

motions, all accompanying memoranda, any additional briefing, and any oral argument upon the

motion, it is hereby ORDERED that Defendants’ motions are DENIED.

       IT IS SO ORDERED.




Dated: ___________________                          ___________________________________
                                                    The Honorable Emmet G. Sullivan
                                                    United States District Judge
                                                    for the District of Columbia
       Case 1:20-cv-03388-EGS Document 35-1 Filed 04/07/21 Page 2 of 2




             Attorneys Entitled to Be Notified of Entry of [Proposed] Order

Jesse R. Binnall
BINNALL LAW GROUP, PLLC
717 King Street, Suite 200
Alexandria, VA 22314
Email: jesse@binnall.com
Tyler R. Green
Cameron Thomas Norris
CONSOVOY MCCARTHY PLLC
1600 Wilson Blvd., Suite 700
Arlington, VA 22209
Email: tyler@consovoymccarthy.com
Email: cam@consovoymccarthy.com
Harmeet Dhillon
Mark Meuser
DHILLON LAW GROUP INC
177 Post St., Suite #700
San Francisco, CA 94108
Email: harmeet@dhillonlaw.com
Email: mmeuser@dhillonlaw.com
Jason Bradford
William Von Hoene
Jonathan Enfield
JENNER & BLOCK LLP
353 North Clark Street
Chicago, IL 60654-3456
Email: jbradford@jenner.com
Email: jenfield@jenner.com
Email: wvonhoene@jenner.com
Samuel Spital
Janai S. Nelson
Monique N. Lin-Luse
NAACP LEGAL DEFENSE & EDUCATIONAL FUND, INC.
40 Rector Street, 5th Floor
New York, NY 10006
Email: sspital@naacpldf.org
Email: jnelson@naacpldf.org
Email: mlinluse@naacpldf.org
